Citation Nr: 1824175	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO. 14-34 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability. 


ORDER

Service connection for a low back disability is denied. 


FINDINGS OF FACT

A low back disability is not related to service. 


CONCLUSION OF LAW

A low back disability was not incurred in service; thoracolumbar spine arthritis is not presumed to have been incurred in service. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is a veteran (the Veteran) who had active duty service from March 1983 to April 1985. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the RO in Houston, Texas.

Although the Veteran also disagreed with the denial of service connection for hypertension, on the VA form 9, he specified that he only wished to perfect an appeal of the denial of service connection for a back disability. 

In November 2016, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO. The Veteran was informed of the basis for the RO's denial of his claims and he was informed of the information and evidence necessary to substantiate each claim. A transcript of the hearing is associated with the claims file. 38 C.F.R. § 3.103 (2017).

The Veteran submitted a VA Spine examination after the most recent Supplemental Statement of the Case and he provided a waiver of his right to have this evidence considered initially by the RO.

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis is primarily rated on the basis of limitation of motion. Therefore, the rating provisions addressing limitation of motion of specific joints must be considered in determining whether arthritis is manifest to a degree of 10 percent or more. Alternatively, in the case of degenerative arthritis (hypertrophic or osteo-arthritis) or arthritis due to trauma, there must be painful motion accompanied by X-ray evidence of arthritis. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2017). 

In order for lumbar spine arthritis to have become manifest to a degree of 10 percent, there must be evidence to substantiate that (1) forward flexion of the thoracolumbar spine is limited to 85 degrees, or (2) that combined range of motion of the thoracolumbar spine is limited to 235 degrees, or (3) there must be a diagnosis "established by X-ray findings" and "satisfactory evidence of painful motion."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2017).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service treatment records note the Veteran's report of a pre-existing back injury. The report of medical history completed by the Veteran on December 17, 1982, notes that "I hurt my back and saw a chiropractor and the condition was corrected." In the comment section, the examiner noted: "Strained back-on the job-Sept 1982-chiropractor-no problem after 1 week-back to full work-one time back problem only." A report of medical examination performed on the same day notes normal findings for the spine and a physical profile rating of L-1. The L factor concerns the pelvic girdle, lower back musculature and lower spine (lower lumbar and sacral) in regard to strength, range of motion, and general efficiency. The rating of 1 indicates that he possessed a high level of medical fitness and, consequently, was medically fit for any military assignment. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). Therefore, despite the reference to a history of a back strain, as no defects were noted at examination, acceptance, and enrollment into service, the presumption of soundness attaches. 

There are no pertinent complaints, treatments, or diagnoses during service. A report of medical history completed by the Veteran on March 12, 1985, reveals no history of, or current, recurrent back pain. A report of medical examination performed on the same day reveals normal clinical findings for the spine. A physical profile rating of L-1 was assigned.

At the Board hearing, the Veteran testified that, in 1984, a fellow serviceman pushed him off a railing and he ended up flat on his back. He was taken to the medical clinic where he was given medication and he was put on light duty for two weeks. He testified that he sought treatment from a private provider in 1986. 

The Veteran reported a similar history to a VA examiner in July 2016. He reported that he injured his back while in the service in 1984. He reported having been seen at the base clinic and being given pain medication. He reported continued back pain, and he stated that he saw an orthopedic surgeon in 1987. He became symptomatic again in 2004 and underwent a lumbar fusion in 2005.

After a review of all of the evidence, the Board finds that there was no back injury or disease during the Veteran's military service; that thoracolumbar spine arthritis did not become manifest to a degree of 10 percent or more within 1 year of service separation; and, that the Veteran's current back disability is not related to service. 

Regarding an injury or disease in service, it is notable that the Veteran's claim is not simply that he experienced back symptoms in the service, but that he was treated for a back injury and was put on a limited duty profile. Medical treatment and limited duty profiles are events that are routinely documented in service treatment records. It is significant therefore that there is no record of either the treatment or the limited duty profile, the Veteran's service treatment records appearing to be otherwise complete. 

Also significant is the fact that the Veteran specifically denied any history of recurrent back pain at the time of service separation. In light of his report at service entry of a history of back pain, his assertion that he was put on a two-week limited duty profile for back pain in service would certainly constitute recurrent back pain. Nevertheless, he denied this at the time. This concurrent denial directly conflicts with his recent statements and testimony. 

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the veteran. See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In weighing the conflicting statements provided by the Veteran, the point in time in which the statement was made is important because a description of an event which is closer to the time that event allegedly occurred is naturally less likely to be affected by errors in memory. See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). Thus, the contemporaneous nature of the statement of medical history at discharge is significant. 

Furthermore, because that account was presented in the context of routine medical evaluation, it seems likely that he would report events carefully and accurately. The "medical diagnosis or treatment" exception to the hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons. Rucker v. Brown, 10 Vet. App. 67 (1997). 

In contrast to the Veteran's denial of either a history of recurrent back pain, or current recurrent back pain, at service separation, when the Veteran later presented his account of a significant back injury in service, he was seeking VA benefits rather than routine medical treatment. The Board is of course cognizant of possible self-interest which any veteran has in promoting a claim for monetary benefits. While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case. See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

There is no question that the Veteran is competent to relate his memory of a significant back injury in service. Thus, his competency is not at issue with regard to recounting this event. Rather, it is the credibility of the Veteran's recent account which the Board finds is lacking. Simply put, the report of medical history at separation from service is more reliable and convincing than the Veteran's later statements made in support of a claim for monetary benefits. It's persuasive value is further bolstered by the fact that it is consistent with the normal clinical examination findings at service separation. 

Having determined that there was no injury or disease in service, the Board turns to whether thoracolumbar spine arthritis became manifest to a degree of 10 percent or more within 1 year of service separation. The Board finds that it did not. 

Significant evidence on this question was also provided by the Veteran's private physician, G. Meadows, in August 2013 (Record 06/24/2016 at 8). Dr. Meadows noted that he had treated the Veteran in "the late 1980's for back pain, and that the Veteran related a history of a service injury. According to Dr. Meadows, he was shown to have chronic degenerative bulging discs at L4-5 and L5-S1. 

In light of the Veteran's discharge from the service in the mid-1980's - April 1985, to be precise - findings consistent with arthritis in the late 1980's are certainly significant. However, these findings are not determinative in regard to presumptive service connection for arthritis. Here, there is evidence that directly contradicts the Veteran's account to Dr. Meadows on this point. In a March 2005 private neurological evaluation, the Veteran related a history of a work-related back injury incurred during the Veteran's work as a peace officer. He reported an altercation "in 1989" at which time he was treated by Dr. Meadows (Record 06/24/2016 at 44). This account is consistent with the recollection of Dr. Meadows of the treatment occurring in the late 1980s. This account is not however consistent with the Veteran's recent account of onset of symptoms in the military service and initial treatment in 1987. 

The Veteran also sustained additional post-service back injuries. In January 2005, he reported having sustained an injury in October 2004, while lifting vinyl flooring (Record 06/24/2016 at 45). He filed a workers compensation claim for that injury. At that time, he reported a history of back pain for 15 years. This time-frame would be consistent with the 1989 work-related initial injury, but not with an injury during military service. The 15-year time frame was also described by a physical therapist, J. Seesholtz, in a June 2005 report (Record 06/24/2016 at 30). The Veteran reported another injury in May 2004, due to working 12 hours per day for 7 days. He apparently also sustained a significant injury in 2001. On his workers compensation application, he reported a back injury in 2001 from moving printers and computers (Record 06/24/2016 at 49). A note from a private physician states that the Veteran was seeking a "rebuttal letter" for workers compensation, stating that his pain did not relate back to the 2001 injury. The April 2005, report from E. Arredondo, MD, to which the note is attached, states that, 'in the course of his employment," the Veteran gradually developed back pain to the point that, on May 23, 2004, he could not go to work (Record 06/24/2016 at 36-7). 

It is clear that the Veteran has provided multiple accounts of the onset of his current thoracolumbar spine disability, and that the details of these various accounts are not reconcilable. The Board attaches greatest probative weight to the service treatment records, which document no injury or disease of the low back in service, and which document normal clinical findings at service separation. 

The Board acknowledges that Dr. Meadows provided a medical opinion in August 2013 relating the Veteran's current back disability to "service-connected issues with his back." However, this opinion is based on inaccurate facts. The Board has found that there was no injury or disease in service. Dr. Meadows' opinion presumes an injury in service. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993) (The weight of a medical opinion is diminished where that opinion is based on an inaccurate factual premise).

The Board also finds that there is no duty to obtain a VA medical opinion in light of the Board's finding that there was no injury or disease in service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (requiring evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies).

In sum, the Board finds that there was no back injury or disease during service; that thoracolumbar spine arthritis did not become manifest to a degree of 10 percent or more within 1 year of service separation; and, that the Veteran's current back disability is not related to service. In light of these findings, the Board concludes that service connection for a low back disability is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Texas Veterans Commission  

Department of Veterans Affairs


